Title: Notes on Conversations with William Stephens Smith and George Washington, 20 February 1793
From: Jefferson, Thomas
To: 


Feb. 20. 1793. Colo. W. S. Smith called on me to communicate intelligence from France. He had left Paris Nov. 9. He says that the French Ministers are entirely broken with Gouvr. Morris, shut their doors to him and will never receive another communication from him. They wished Smith to be the bearer of a message from the Presidt. to this effect, but he declined and they said in that case they would press it thro’ their own minister here. He says they are sending Genet here with full powers to give us all the privileges we can desire in their countries, and particularly in the W. Indies, that they even contemplate to set them free the next summer: that they propose to emancipate S. America, and will send 45. ships of the line there in the spring, and Mirande at the head of the expedition: that they desire our debt to be paid them in provisions, and have authorised him to negociate this. In confirmation of this he delivers a letter to the Presidt. from Le brun, Minr. for forn. affrs., in which Le brun says that Colo. Smith ‘will communicate plans worthy of his (the Pr.’s) great mind, and he shall be happy to receive his opinion as to the means the most suitable to effect it.’

I had 5. or 6. days ago received from Ternant extracts from the letters of his ministers, complaining of both G. Morris and Mr. Short. I sent them this day to the Presidt. with an extract from a private letter of Mr. Short’s justifying himself, and I called this evening on the Presidt. He said he considered the extracts from Ternant as very serious, in short as decisive: that he saw that G. Morris could be no longer continued there consistent with the public good, that the moment was critical in our favor and ought not to be lost: that he was extremely at a loss what arrangement to make. I asked him whether G. Morris and Pinckney might not change places. He said that would be a sort of remedy, but not a radical one. That if the French ministry conceived G. M. to be hostile to them, if they had been jealous merely on his proposing to visit London, they would never be satisfied with us at placing him at London permanently. He then observed that tho’ I had unfixed the day on which I had intended to resign, yet I appeared fixed in doing it at no great distance of time: that in this case, he could not but wish that I would go to Paris, that the moment was important, I possessed the confidence of both sides and might do great good; that he wished I could do it were it only to stay there a year or two. I told him that my mind was so bent on retirement that I could not think of launching forth again in a new business, that I could never again cross the Atlantic: and that as to the opportunity of doing good, this was likely to be the scene of action, as Genet was bringing powers to do the business here, but that I could not think of going abroad. He replied that I had pressed him to a continuance in public service and refused to do the same myself. I said the case was very different: he united the confidence of all America, and was the only person who did so: his services therefore were of the last importance: but for myself my going out would not be noted or known, a thousand others could supply my place to equal advantage. Therefore I felt myself free: and that as to the mission to France I thought Pinckney perfectly proper. He desired me then to consider maturely what arrangement should be made.
Smith in speaking of Morris said that at his own table in presence of his company and servants he cursed the French ministers as a set of damned rascals, said the king would still be replaced on his throne: he said he knew they had written to have him recalled, and expected to be recalled. He consulted Smith to know whether he could bring his furniture here duty free. Smith has mentioned the situation of G. Morris freely to others here.
Smith said also that the ministers told him they meant to begin their attack at the mouth of the Missi., and to sweep along the bay of  Mexico Southwardly, and that they would have no objections to our incorporating into our government the two Floridas.
